ALLOWANCE

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach a standby generator comprising the particular airflow management arrangement(s) claimed, of which include at least the arrangement of the respective engine and alternator cooling fans that enable opposing first and second streams of cooling air as per claims 1 and 14, and the arrangement of the respective air ducts coupled to two distinct chambers (one chamber housing the engine, the other chamber housing the alternator) that each include an air inlet and an air outlet as per claim 8 in combination with the other claim limitations.
Concerning the independent claims 1 and 14, the closest prior art of record teaches a wide variety of distinct standby generator airflow management arrangements, said arrangements including an engine and alternator/generator contained within an enclosure, and respective cooling fans corresponding to the engine and the alternator/generator. However, the configuration(s) of the respective cooling fans per the prior art inventions do not permit airflow through two respective air ducts and such that two respective streams of cooling air are directed toward opposite ends/opposing openings of the enclosure [e.g., the closest prior art invention(s) are configured such that airflow enters via two or more inlets and exits via a common airflow outlet, or such that airflow(s) is/are directed out of multiple airflow outlets in a same (or substantially similar) direction].
Concerning the independent claim 8, while the prior art of record does teach the provision of having the engine and alternator/generator arranged in separate chambers of the enclosure [e.g., see Fig. 1, 4 of US 7537070 (Maslov), such that the engine 12 and the alternator/generator 14 are provided in separate chambers defined by the enclosure 18 and the partition wall 24], the prior art still fails to teach wherein each respective chamber comprises an air inlet and an air outlet in combination with the particular arrangement of the respective air ducts coupled to the respective chambers housing the engine, alternator/generator, and respective cooling fans.
As such, the claimed invention(s) may be regarded as both novel and inventive, such that the claimed airflow management system(s) enable(s) a distinct airflow and/or heat management/cooling profile for the standby generator enclosure and/or the components contained within the standby generator enclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747